FILED
                            NOT FOR PUBLICATION
                                                                              JAN 04 2017
                     UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


CYNTHIA RUCKDASHEL,                              No. 15-35235

               Plaintiff - Appellant,            D.C. No. 6:13-cv-02065-MC

 v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security Administration,

               Defendant - Appellee.


                    Appeal from the United States District Court
                              for the District of Oregon
                    Michael J. McShane, District Judge, Presiding

                           Submitted December 30, 2016**


Before:        GOODWIN, LEAVY, and BERZON, Circuit Judges.

      Cynthia Ruckdashel appeals the district court’s judgment affirming the

Commissioner of Social Security’s denial of her applications for disability

insurance benefits and supplemental security income benefits under Titles II and

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
XVI of the Social Security Act. At step five of the sequential analysis, the

administrative law judge (“ALJ”) determined that Ruckdashel could perform jobs

that exist in significant numbers in the national economy. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo, Molina v. Astrue, 674 F.3d 1104,

1110 (9th Cir. 2012), and we affirm.

      The ALJ did not err in rejecting the contradicted opinion of treating

physician Jeffrey K. Bert that Ruckdashel’s impairments prevented her from

working. The ALJ provided specific and legitimate reasons, supported by

substantial evidence, for rejecting Dr. Bert’s opinion by stating that Dr. Bert’s

opinion was conclusory, contradicted by the objective medical evidence, and relied

heavily upon Ruckdashel’s subjective reports regarding the severity of her

disability. See Valentine v. Comm’r Soc. Sec Admin., 574 F.3d 685, 692-93 (9th

Cir. 2009). Moreover, because Dr. Bert’s report was not inadequate to make a

determination of disability, the ALJ did not err by failing to request additional

information from Dr. Bert. See Thomas v. Barnhart, 278 F.3d 947, 958 (9th Cir.

2002) (“[T]he requirement for additional information is triggered only when the

evidence from the treating medial source is inadequate to make a determination to

the claimant’s disability.”).

      The ALJ provided clear and convincing reasons for partially rejecting


                                           2                                    15-35235
Ruckdashel’s testimony by stating that Ruckdashel worked full time with her

impairments for several years without issue and her course of treatment was

relatively conservative. See Johnson v. Shalala, 60 F.3d 1428, 1434 (9th Cir.

1995) (evidence of conservative treatment is sufficient to discount a claimant’s

testimony regarding severity of an impairment); Gregory v. Bowen, 844 F.2d 664,

666-67 (9th Cir. 1988) (ALJ may consider a claimant’s prior ability to work with

an impairment when evaluating the alleged limiting effect of that impairment).

      The ALJ provided germane reasons for only giving some weight to the

opinions of lay witnesses Joseph Evans and Sharilyn Brown by stating that the

opinions were largely accounted for in the residual functional capacity finding.

See Molina, 674 F.3d at 1114 (ALJ must give reasons that are germane to each

witness to discount competent lay witness testimony).

      AFFIRMED.




                                          3                                   15-35235